Case: 12-40803       Document: 00512247717         Page: 1     Date Filed: 05/20/2013



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 20, 2013
                                     No. 12-40803
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTIN GARCIA-CORDERO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-104-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Martin Garcia-Cordero appeals the 41-month sentence imposed following
his conviction of being found in the United States after previous deportation.
Garcia-Cordero contends that the district court erred by imposing a 16-level
enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his prior
conviction for attempted indecency with a child under Section 21.11(a)(1) of the
Texas Penal Code.
       Garcia-Cordero’s arguments are foreclosed by our decisions in United
States v. Rodriguez, 711 F.3d 541, 562-63 (5th Cir. 2013) (en banc), and United

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40803    Document: 00512247717     Page: 2   Date Filed: 05/20/2013

                                 No. 12-40803

States v. Quiroga-Hernandez, 698 F.3d 227, 229 (5th Cir. 2012). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2